EXHIBIT 10.2

RETENTION AGREEMENT

THIS RETENTION AGREEMENT (the “Agreement”), entered into on August      , 2005
and effective as of August 26, 2005 (the “Effective Date”), is made by and
between Symbol Technologies, Inc., a Delaware corporation (the “Company”), and
     (the “Executive”). Capitalized terms not otherwise defined herein shall
have the meanings set forth in Section 13.

RECITALS:

A. The Executive is a senior executive officer of the Company.

B. The Company and the Executive desire to enter into this agreement with
respect to the Executive’s continued services with the Company.

NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the parties hereto agree as follows:

1. Retention Payment. As of January 31, 2006, the Company shall pay to the
Executive a lump-sum retention payment (the “Retention Payment”) in an amount
equal to the Executive’s annual base salary as in effect as of the Effective
Date; provided, however, that, subject to Section 3, no such Retention Payment
shall be payable to the Executive unless the Executive remains continuously
employed by the Company during the period beginning on the Effective Date and
ending on January 31, 2006.

2. LTIP Restricted Stock. Notwithstanding anything contained in the LTIP
Restricted Stock Agreement to the contrary, the Tranche A Award (as defined in
the LTIP Restricted Stock Agreement) set forth in the LTIP Restricted Stock
Agreement shall vest and all restrictions with respect to the Tranche A Award
shall lapse on October 1, 2005; provided, however, that, subject to Section 3,
the Tranche A Award shall not vest unless the Executive remains continuously
employed by the Company during the period beginning on the Effective Date and
ending on October 1, 2005.

3. Certain Terminations of Employment. If the Executive’s employment is
terminated by the Company without Cause or by the Executive for Good Reason at
any time during the Termination Period, then (subject to the Executive’s
entering into a separation and release agreement in the Company’s customary
form) as of the Date of Termination (a) the Company shall pay to the Executive
(i) the Retention Payment set forth in Section 1 (to the extent not previously
paid) and (ii) a lump-sum amount equal to the sum of (A) the Executive’s annual
base salary as in effect as of the Effective Date and (B) the Executive’s
target-level annual bonus for the fiscal year in which the Effective Date occurs
and (b) notwithstanding anything to the contrary in the LTIP Restricted Stock
Agreement, any and all unvested shares of LTIP Restricted Stock then held by the
Executive shall become fully vested and all restrictions with respect to such
shares of LTIP Restricted Stock shall lapse.

4. Change in Control. In addition to any payments or benefits that the Executive
may be entitled to under the Change in Control Policy (and notwithstanding
anything to the contrary in the Change in Control Policy or the LTIP Restricted
Stock Agreement), (a) if the Executive’s employment is terminated by the Company
without Cause or by the Executive for Good Reason on the date of the
consummation of the Change in Control or during the three month period following
the date of such Change in Control, then as of the date of such termination
(i) any and all unvested shares of LTIP Restricted Stock then held by the
Executive shall become fully vested and all restrictions with respect to such
shares of LTIP Restricted Stock shall lapse and (ii) the Company shall pay to
the Executive the Retention Payment set forth in Section 1 (to the extent not
previously paid); and (b) if the Executive’s employment is terminated by the
Company without Cause or by the Executive for Good Reason during the three month
period prior to the date of the consummation of the Change in Control, then
immediately prior to such Change in Control (i) any and all unvested shares of
LTIP Restricted Stock then held by the Executive shall become fully vested and
all restrictions with respect to such shares of LTIP Restricted Stock shall
lapse and (ii) the Company shall pay to the Executive the Retention Payment set
forth in Section 1 (to the extent not previously paid).

5. Offsets. The Company and the Executive acknowledge and agree that any
payments made by the Company to the Executive pursuant to Section 3(a)(ii) shall
offset, on a dollar-for-dollar basis, any payments that the Executive may
otherwise later become entitled to receive pursuant to (a) the Change in Control
Policy or (b) any other severance plan, policy, program or arrangement
maintained by the Company. Conversely, any payments made by the Company to the
Executive pursuant to (x) the Change in Control Policy or (y) any other
severance plan, policy, program or arrangement maintained by the Company shall
offset, on a dollar-for-dollar basis, any payments that the Executive may
otherwise later become entitled to receive pursuant to Section 3(a)(ii). For the
avoidance of doubt, the parties acknowledge and agree that each share of LTIP
Restricted Stock may become vested pursuant to Section 2, Section 3(b) or
Section 4, but not pursuant to more than any one Section, and that the Retention
Payment may be paid pursuant to Section 1 or Section 4, but not both.

6. Certain Restrictive Covenants

(a) The Executive shall not, at any time during his employment with the Company
or during the six-month period immediately following the Date of Termination
(the “Restricted Period”) directly or indirectly engage in, have any equity
interest in, or manage or operate (whether as a director, officer, employee,
agent, representative, security holder, consultant or otherwise) any Competitive
Business; provided, however, that, notwithstanding the foregoing, the
restrictions set forth in this Section 6(a) shall not apply following a Change
in Control; and, provided, further, that the Executive shall be permitted to
acquire a passive stock or equity interest in such a Competitive Business
provided the stock or other equity interest acquired is not more than five
percent (5%) of the outstanding interest in such a Competitive Business.

(b) The Executive shall not, at any time during the Restricted Period, directly
or indirectly hire any employee of the Company or otherwise recruit, solicit or
induce any employee, director, consultant, wholesale customer, vendor, supplier,
lessor or lessee of the Company to terminate his or its employment or
arrangement with the Company or otherwise change its relationship with the
Company, or establish any relationship with the Executive (or any entity
employing the Executive or to whom the Executive provides consulting or similar
services) for any business purpose.

(c) The Executive shall not disparage the Company, any of its products or
practices, or any of its directors, officers, or employees, whether orally, in
writing or otherwise, at any time. Notwithstanding the foregoing, nothing in
this Section 6(c) shall limit the ability of the Executive to provide truthful
testimony as required by law or any judicial or administrative process.

(d) The Executive expressly acknowledges and agrees that the agreements and
covenants contained in this Section 6 are reasonable. In the event, however,
that any agreement or covenant contained in this Section 6 shall be determined
by any court of competent jurisdiction to be unenforceable by reason of its
extending for too great a period of time or over too great a geographical area
or by reason of its being too extensive in any other respect, it will be
interpreted to extend only over the maximum period of time for which it may be
enforceable, and/or over the maximum geographical area as to which it may be
enforceable and/or to the maximum extent in all other respects as to which it
may be enforceable, all as determined by such court in such action.

(e) As used in this Section 6, the term “Company” shall include the Company and
any of its Affiliates or direct or indirect subsidiaries.

7. Specific Performance. It is recognized and acknowledged by the Executive that
a breach of the covenants contained in Section 6 will cause irreparable damage
to the Company and its goodwill, the exact amount of which will be difficult or
impossible to ascertain, and that the remedies at law for any such breach will
be inadequate. Accordingly, the parties agree that in the event a party breaches
any covenant contained in Section 6 the other party will be entitled to specific
performance and injunctive relief.

8. Claw-Back. In the event that the Executive’s employment is terminated by the
Company without Cause or by the Executive for Good Reason at any time during the
Termination Period and subsequently the Executive violates any of the covenants
set forth in Section 6, the Executive shall, in addition to any other remedy
which may be available pursuant to Section 7, be required to immediately repay
to the Company any amounts previously paid to the Executive by the Company
pursuant to Section 3(a)(ii) (and the Company shall not be required to make any
payment to the Executive pursuant to Section 3(a)(ii) if it has not done so
prior to the date of such violation). Notwithstanding the foregoing, in the
event of any such termination of employment this Section 8 shall not require the
Executive to repay any amounts previously paid to the Executive by the Company
pursuant to Section 3(a)(i) (Retention Payment) or with respect to Section 3(b)
(LTIP Restricted Stock).

9. Entire Agreement; Amendment. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter described in this
Agreement and supersedes all prior agreements, understandings and arrangements,
both oral and written, between the parties with respect to such subject matter.
This is not an agreement to employ the Executive for any period of time. This
Agreement may not be modified, amended, altered or rescinded in any manner,
except by written instrument signed by both of the parties hereto; provided,
however, that the waiver by either party of a breach or compliance with any
provision of this Agreement shall not operate nor be construed as a waiver of
any subsequent breach or compliance. The Company and the Executive acknowledge
and agree that in the event of any conflict between this Agreement and the LTIP
Restricted Stock Agreement, the provisions of this Agreement will supersede any
conflicting provisions in the LTIP Restricted Stock Agreement.

10. Severability. In case any one or more of the provisions of this Agreement
shall be held by any court of competent jurisdiction or any arbitrator selected
in accordance with the terms hereof to be illegal, invalid or unenforceable in
any respect, such provision shall have no force and effect, but such holding
shall not affect the legality, validity or enforceability of any other provision
of this Agreement.

11. Dispute Resolution and Arbitration. In the event that any dispute arises
between the Company and the Executive regarding or relating to this Agreement
and/or any aspect of the Executive’s employment relationship with the Company,
AND IN LIEU OF LITIGATION AND A TRIAL BY JURY, the parties consent to resolve
such dispute through mandatory arbitration in Suffolk County, New York under the
then prevailing rules of the Judicial Arbitration and Mediation Services
(“JAMS”), before a single arbitrator mutually agreed to by the parties, or, if
an arbitrator has not been agreed upon by the 60th day of the demand for
arbitration by either party, appointed by JAMS. The parties hereby consent to
the entry of judgment upon award rendered by the arbitrator in any court of
competent jurisdiction. Notwithstanding the foregoing, however, should adequate
grounds exist for seeking immediate injunctive or immediate equitable relief,
any party may seek and obtain such relief. The parties hereby consent to the
exclusive jurisdiction in the state and Federal courts of or in the State of New
York for purposes of seeking such injunctive or equitable relief as set forth
above. The parties acknowledge and agree that in connection with any such
arbitration and regardless of outcome (a) each party shall pay all its own costs
and expenses, including without limitation its own legal fees and expenses, and
(b) joint expenses shall be borne equally among the parties. Notwithstanding the
foregoing, the arbitrator may cause the losing party to pay to the winning party
(each as determined by the arbitrator consistent with its decision on the merits
of the arbitration) an amount equal to any reasonable out-of-pocket costs and
expenses incurred by the winning party with respect to such arbitration (as may
be equitably determined by the arbitrator).

12. Choice of Law. The Executive and the Company intend and hereby acknowledge
that jurisdiction over disputes with regard to this Agreement, and over all
aspects of the relationship between the parties hereto, shall be governed by the
laws of the State of New York without giving effect to its rules governing
conflicts of laws.

13. Certain Definitions

(a) “Affiliate” shall mean with respect to any person or entity, any other
person or entity directly or indirectly, through one or more intermediaries,
controlling, controlled by, or under common control with, such person or entity.
For purposes of this Section 13(a), “control” shall have the meaning given such
term under Rule 405 of the Securities Act of 1933, as amended.

(b) “Board” shall mean the Board of Directors of the Company.

(c) “Cause”: The Company may terminate the Executive’s employment for Cause upon
(i) the Executive’s failure to perform his duties as      (other than any such
failure resulting from the Executive’s physical or mental incapacity) which is
not remedied within 30 days after receipt of written notice from the Company
specifying such failure; (ii) the Executive’s failure to carry out, or comply
with, in any material respect any lawful and reasonable written directive of the
Board or the Company’s Chief Executive Officer (or interim Chief Executive
Officer) or the Executive’s willful violation of the Company’s Statement of
Corporate Policy and Code of Conduct, in either case which is not remedied
within 30 days after receipt of written notice from the Company specifying such
failure or violation; (iii) the Executive’s indictment for, conviction of, or
plea of no contest to, or imposition of unadjudicated probation for any felony
(or any other crime involving fraud, embezzlement, misappropriation or moral
turpitude), other than as a result of vicarious liability or as a result of a
traffic violation; (iv) the Executive’s unlawful use (including being under the
influence) or possession of illegal drugs on the Company’s premises or while
performing the Executive’s duties and responsibilities; (v) the Executive’s
intentional commission at any time of any act of fraud, embezzlement,
misappropriation, or breach of fiduciary duty against the Company; or (vi) the
Executive’s violation of any restrictive covenant set forth in Section 6.

(d) “Change in Control” shall have the meaning set forth in the Change in
Control Policy.

(e) “Change in Control Policy” shall mean the Company’s Senior Executive Change
in Control Policy, effective as of May 9, 2005, as it may be amended from time
to time.

(f) “Company” shall, except as otherwise provided in Section 6, have the meaning
set forth in the preamble hereto.

(g) “Competitive Business” shall mean (i) NCR Corporation and all subsidiaries
or other Affiliates thereof and (ii) any entity (which term “entity” shall for
purposes of this Section 13(g) include any subsidiaries, parent entities or
other Affiliates thereof) that, as of the Date of Termination, competes with any
of the businesses of the Company. Notwithstanding the foregoing, at any time
during the Restricted Period, the Executive may request in writing to the Board
that the Board consent to the Executive’s direct or indirect engagement in,
ownership of equity interest in, or management or operation of (whether as a
director, officer, employee, agent, representative, security holder, consultant
or otherwise) any Competitive Business, which request the Board shall consider
in good faith based upon the Board’s reasonable determination of the potential
impact of the Executive’s involvement in such Competitive Business on the
Company and its stockholders. If the Executive believes that the Board would
benefit from any additional information or if the Executive has any issues or
questions regarding any action taken or to be taken by the Board in connection
with Section 6, then the Board and the Executive (along with any respective
representatives) shall meet and discuss any such issues or questions and the
Executive shall be permitted to present the Board with any relevant information
that the Executive deems appropriate and the Board and the Executive shall act
in good faith to address all outstanding issues and questions while protecting
the interests of the Company and its stockholders.

(h) Date of Termination” shall mean the effective date of the Executive’s
termination of employment with the Company.

(i) “Executive” shall have the meaning set forth in the preamble hereto.

(j) “Good Reason”: The Executive may terminate his employment with the Company
for Good Reason upon the occurrence of any of the following without the
Executive’s prior written consent (i) failure of the Company to continue the
Executive in the position of, and with the title of,      ; (ii) a material
diminution in the nature or scope of the Executive’s employment
responsibilities, duties or authority or the assignment to the Executive of
duties or responsibilities that are materially and adversely inconsistent with
his then position; (iii) failure of the Company to timely make any material
payment or provide any material benefit to which the Executive is legally
entitled; (iv) a material reduction by the Company of the Executive’s
compensation and benefits as in effect as of the Effective Date; (v) relocation
of the Company’s executive offices more than 60 miles west, or 20 miles in any
other direction of its current location; (vi) the Company’s material breach of
this Agreement; or (vii) failure of the Executive to continue to report directly
to the Company’s Chief Executive Officer; provided, however, that
notwithstanding the foregoing the Executive shall not have Good Reason to resign
his employment unless: (x) the Executive provides the Company with at least
30 days prior written notice of his intent to resign for Good Reason (which
notice is provided not later than the 90th day following the occurrence of the
event constituting Good Reason) and (y) the Company does not remedy the alleged
violation(s) within such 30-day period.

(k) “LTIP Restricted Stock” shall mean the restricted shares of the Company’s
common stock, par value $0.01 per share, evidenced by the LTIP Restricted Stock
Agreement.

(l) “LTIP Restricted Stock Agreement” shall mean that certain Restricted Stock
Agreement entered into by and between the Company and the Executive as of      ,
20     and attached hereto as Exhibit A, as it may be amended from time to time.

(m) “Restricted Period” shall have the meaning set forth in Section 6(a).

(n) “Retention Payment” shall have the meaning set forth in Section 1.

(o) “Subsequent Chief Executive Officer” means the first Chief Executive Officer
(other than William R. Nuti or any interim Chief Executive Officer) to commence
employment with the Company following the Effective Date.

(p) “Termination Period” shall mean the 90-day period immediately following the
date that the Subsequent Chief Executive Officer commences his or her employment
with the Company.

14. Construction. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any manner the meaning or
interpretation of this Agreement. Any references to sections, subsections,
paragraphs or subparagraphs are to those parts of this Agreement, unless the
context clearly indicates otherwise.

15. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

16. Withholding. The Company shall be entitled to withhold from any amounts
payable under this Agreement any federal, state, local or foreign withholding or
other taxes or charges which the Company is required to withhold. The Company
shall be entitled to rely on an opinion of counsel if any questions as to the
amount or requirement of withholding shall arise.

1

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

SYMBOL TECHNOLOGIES, INC.

By:

Its:

EXECUTIVE

[Name]

2